Holderman, J. On December 31,1969, Roger Park Manor, Inc., filed a claim in the amount of $324.00 for room and board for one Steve Beran, who was a Boarding-Out resident of the Dixon State School at Dixon, Illinois. The amount of the services, namely room and board, was for the month of June, 1969. The record consists of the following: 1. Complaint 2. Departmental Report 3. Stipulation 4. Joint motion of claimant and respondent for leave to waive the filing of briefs. 5. Order of the Chief Justice granting the joint motion of claimant and respondent for leave to waive the filing of briefs. The facts of the case are as follows: The Dixon State School at Dixon, Illinois, boarded out one Steve Beran to the Rogers Park Manor, Inc., at 1512 West Fargo, Chicago, Illinois, and incurred an obligation in the amount of $324.00, which is the amount being claimed by claimant for the month of June, 1969. The Court, therefore, finds that the obligation is one that was incurred by respondent, and should be paid. An award is, therefore, made herewith to claimant, Rogers Park Manor, Inc., in the amount of $324.00.